Citation Nr: 1200659	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.   

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2007.                                                                      

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical an audiologic examination in August 2008, obtained a medical opinion as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The service treatment records do not reflect any findings attributed to hearing loss.  The Veteran's September 1973 entrance examination reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 10, 0, 0, and 10 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 15, 10, 10, and 10 decibels respectively.  

A July 1976 treatment report reflects that the Veteran sought treatment due to hearing problems while using "Headset" on engine checks in the Jet Engine shop.  The examiner noted that there was no previous "Reference Audiometric" established.  The examiner also noted that the only other audiometric information available in the record is from the Veteran's induction examination; and that the information is incomplete.  

The Veteran's October 1976 separation examination reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 10, 10, 5, and 15 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 15, 10, 15, and 15 decibels respectively.  

In the Veteran's claim, she states that her disability began in 1974; but that she did not seek treatment for it until 2000.

A private audiologic examination report dated September 2000 reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 20, 25, 35, and 40 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 20, 25, 35, and 45 decibels respectively.  The examiner noted that the Veteran had collapsible ear canals bilaterally; and that she had a history of noise exposure.  Tympanometry revealed normal middle ear function bilaterally.  There were flakes in her external auditory meatus.  Using insert headphones, the Veteran demonstrated mild sensorineural hearing loss bilaterally.  The examiner did not render an opinion regarding the etiology of the Veteran's hearing loss.  
 
The Veteran underwent a VA audiologic examination in August 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of bilateral hearing loss and constant tinnitus.  She stated that she hasn't worked since 2003 as a result of not being able to hear well.  She stated that she spent four years in the Air Force as a jet mechanic, fine tuning engines while they were running full throttle.  She stated that she had hearing protection in the form of foam inserts and earmuffs.  She denied post service occupational and recreational noise exposure.    

Upon examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 25, 40, 45, and 50 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 15, 40, 40, and 45 decibels respectively.  

Otoscopy revealed swollen ear canals with purulent substance in the right ear canal.  Tympanometry indicated very low compliance of right eardrum with normal compliance in the left ear.  Acoustic reflexes could not be tested.  Hearing tests showed a conductive component to hearing loss.  

The examiner diagnosed the Veteran with bilateral hearing loss with constant tinnitus.  She noted that there was a conductive component to the hearing loss in both ears that, if treated, could bring the thresholds into the normal range.  The examiner opined that the Veteran's hearing loss "IS NOT CAUSED BY OR A RESULT OF her inservice acoustic trauma." [Emphasis in original].  The rationale for the opinion is that the Veteran's hearing loss is mainly conductive in nature.  Thresholds found when testing directly into the inner ear showed hearing ability to be within normal limits.  She noted that there is no medical literature linking conductive hearing loss to noise exposure.  The examiner noted that the Veteran's tinnitus is at least as likely as not related to acoustic trauma.  Consequently, the RO has granted service connection for tinnitus.  

In its December 2008 statement in lieu of VA Form 646, the Veteran's representative argued that the August 2008 examination report was inadequate because the examiner did not comply with Procedural Manual M21-1 MR, Part III regarding Applying Revised Hearing Loss Tables.  The Board notes the Hearing Loss Tables are used to determine the level of hearing loss disability after the disability has been connected to service.  Neither the Hearing Loss Tables nor the procedures to which the Veteran refers are relevant in determining whether the Veteran's current hearing loss is due to service.  Moreover, the examiner's opinion was not based on the level of hearing loss measured in service as much as it was based on the type of hearing loss that the Veteran demonstrated at the August 2008 examination.  The examiner found that the Veteran's hearing loss was not related to service because she concluded that the Veteran's hearing loss was conductive in nature.  Consequently, the Revised Hearing Loss Tables are not relevant.    

The representative also stated that the entrance examination and separation examinations were conducted under the old ANSI standard, and notes that neither examination included speech recognition tests.  The Board notes that the lack of speech recognition tests is common in examinations conducted during this time period; and that the lack of speech recognition tests does not invalidate the results of the examination.  Furthermore, both examinations were conducted using the same standard.  

The Board notes that for audiometric testing by VA on June 30, 1966 or earlier or by a service department October 31, 1967 or earlier it will be assumed that the report is in ASA (American Standards Association) units.  For reports after that date, it will be assumed that the audiometric testing is done in ISO (ANSI) (International Standards Organization) units.  The conversion chart is as follows: 

Frequency 		ISO to ASA (Subtract) 		ASA to ISO (Add) 
125 				10 					10 
250 				15 					15 
500 				15 					15 
1000 				10 					10 
1500 				10 					10 
2000 				10 					10 
3000 				10 					10 
4000 				5 					5 
6000 				10 					10 
8000 				10 					10 
Speech Scores 		10 					10 

VA Manual M21-1, Change 78, April 30, 1970. 

The Board notes that since all the examinations were conducted after October 31, 1967, no conversions are necessary.   

By the Veteran's own admission, she did not seek treatment for hearing loss until 2000 (24 years after discharge from service).  The Board notes that the lack of any post-service treatment records until 2005 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran was exposed to acoustic trauma in service as part of her job as a Jet Engine Mechanic.  To this extent, the Board finds the Veteran's statements to be credible.  However, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render her opinions on medical diagnoses or causation competent.  Therefore, the Board may not rely on these recollections to provide the necessary nexus between service and current disability.  Memories of what a clinician may or may not have said cannot constitute competent medical evidence.  See Kirwin v. Brown, 8 Vet. App. 148 (1995).  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board finds that no chronic disability was noted during service or for decades after service; and the only competent medical opinion regarding the etiology of the Veteran's hearing loss specifically weighs against the claim.  

As such, the Board finds that a preponderance of the evidence weighs against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Veteran contends that her migraine headaches are secondary to her service connected tinnitus.  The Board notes that there is insufficient information in the claims file for the Board to make a determination as to the etiology of the Veteran's migraines.  Consequently, the Board finds that a VA examination is warranted in order to determine the nature, extent, and etiology of the Veteran's migraines.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's migraine headaches.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraine headaches began in service or are causally related to service, to include whether they were caused, or aggravated by, her service connected tinnitus.  
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


